Citation Nr: 1332519	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran active service from June 1981 to May 1984 has been verified.  Various military records, including school enrollments, evaluation reports, disciplinary actions, and leave and earnings statements show the Veteran had service after 1984 from January 1986 to at least May 1991.  For his part, the Veteran has indicated his second period of active service was from January 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  Although the knee and back claims were initially characterized at the RO as claims to reopen, since additional service records have been associated with the file, they are being considered on the merits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, there is some confusion regarding the Veteran's periods of active service.  Service treatment records beyond those already associated with the file have been formally determined to be unavailable.  The records that are available, however, include sick slips dated in 1983 showing the Veteran was casted and using a crutch, which strongly implies a leg injury.  Another record (a physical profile) shows the Veteran was limited in his activities from August 1991 to November 1991, due to bilateral patella femoral syndrome.  Post service records have in the past shown knee complaints, such that an examination should be conducted to ascertain whether the Veteran has any left knee disability, and if so, whether it is related to the complaints noted in service.  

Regarding his back, the Veteran has not reported a consistent history, however, the current record indicates the Veteran first had lumbar spine surgery at VA in 1997, and a second surgery in February 1998.  These records have not been associated with the file, and while they would be post service records, it would not be unreasonable to think they would contain a narrative history of the Veteran's back problems that preceded the surgery.  Since there are no service treatment records from any service after 1984, this history could be useful in judging whether the disability was incurred in service.  

With respect to PTSD, a VA record includes that diagnosis in an assessment of the Veteran, (March 2007).  For his part, in an April 2010 statement, the Veteran linked PTSD to an incident in which an inmate threatened his life and then escaped while the Veteran was a cook at the Fort Campbell, Kentucky Camp Stockade in 1982 and 1983, as well as an incident when he was a duty driver on behalf of the Sgt. Major and drove him to the scene of a murder of a spouse in base housing committed by a Warrant Officer by the name of Owens, in which the Veteran saw blood.  Given this, the Veteran should be examined to ascertain whether he has PTSD due to the claimed stressors.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left knee, back, and PTSD symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Relevant treatment records dated after December 2009, from the Little Rock VA Medical Center relating to the Veteran's lumbar spine, left knee and psychiatric health, should be obtained.

3.  The available records relating to the Veteran's treatment at the Little Rock VA Medical Center dated prior to August 1998, including records relating to any lumbar spine surgery as may have occurred in February 1998 and December 1997, should be obtained.  

4.  The Veteran should undergo an examination of his left knee to obtain a medical opinion as to whether any current left knee disability had its onset in service.  The examiner expressing the opinion on this subject should be aware of the occasion when the Veteran was on crutches in 1983 (although the specific injury requiring this is unknown), and that the Veteran was placed on limited duty in 1991 because of bilateral patella-femoral syndrome.  What the Veteran reports to be his history also should be considered, as well as the available post service treatment record.  The reasons for the examiner's conclusions should be explained.  

5.  The Veteran should undergo an evaluation of his lumbar spine to ascertain whether any current disability is related to service.  In offering the opinion in this question, the examiner should consider the available record indicating surgery in 1997 and 1998, as well as the history the Veteran reports.  The reasons for the examiner's conclusions should be explained.  

6.  The Veteran should undergo a psychiatric examination to ascertain whether the Veteran has PTSD, and if so, whether his claimed in-service stressors produced it.  These stressors have been identified as observing blood at a murder scene in 1982 or 1983, and having his life threatened in 1982 or 1983, by an in-mate in a military prison where the Veteran was a cook on staff, and the in-mate subsequently escaped.  If the Veteran is considered to have PTSD, and these stressors were not the cause, the stressors that are considered to have caused the disorder should be described.  If the Veteran is not considered to have PTSD, but some other psychiatric disorder, that should be identified and an opinion provided as to whether it had its onset in service.  

The basis for the conclusions expressed in the requested opinions should be explained.  

7.  Then readjudicate the appeal.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



